*491ORDER
PER CURIAM.
Movant appeals the motion court’s denial of his Rule 24.035 motion to vacate judgment and sentence. The conviction sought to be vacated was for three counts of burglary in the second degree and one count of stealing over $150. Movant was sentenced to four consecutive five-year terms of imprisonment. We affirm.
The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would serve no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b)